TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00503-CV


John Rady, Appellant

v.

Federal National Mortgage Association, Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF OF TRAVIS COUNTY
NO. C-1-CV-12-004633, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellee Federal National Mortgage Association has filed a suggestion of
bankruptcy.  See Tex. R. App. P. 8.1.  We therefore abate this appeal until a party files a motion
to reinstate or a motion to sever.  See Tex. R. App. P. 8.2, 8.3.  Appellant is ordered to inform
this Court of the resolution of the bankruptcy proceeding or some other event that would allow
this appeal to be reinstated.  Should appellant fail to provide such notice, the appeal will be
subject to dismissal for want of prosecution on this Court's or another party's motion.  See Tex.
R. App. P. 42.3(b), (c).


					__________________________________________
					Melissa Goodwin, Justice
Before Chief Justice Jones, Justice Rose and Goodwin
Bankruptcy
Filed:   October 17, 2012